Citation Nr: 1611921	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include depression.

The Veteran was scheduled for a Travel Board hearing in March 2015 but failed to show.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A bilateral shoulder disability did not have its onset in service and was not caused or aggravated by the Veteran's active military service.





CONCLUSION OF LAW


The criteria for entitlement to service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in July 2011, prior to the initial May 2012 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not obtained in connection with the claimed bilateral shoulder disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence establishing that an event, injury, or disease occurred in service.   Accordingly, the Board finds that a VA examination is not necessary in order to make a decision on the claim. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis and psychoses are chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

A current disability must be present for a valid service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015). If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background

The Veteran submitted his claims for service connection in June 2011.  He did not indicate when the bilateral shoulder disability began, but he noted that he received treatment at the VA Medical Center (VAMC) in Dallas, Texas.

Turning to the evidence of record, the service treatment records (STRs) are silent for complaints of, or treatment for, a shoulder disability.  On August 1979 separation examination, clinical evaluation of upper extremities was normal.  In the accompanying report of medical history, the Veteran denied that he had or had had broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or painful or "trick" shoulder or elbow.

Post-service medical evidence includes VAMC Dallas treatment records dated November 2002 to May 2012.  A November 2002 physical examination indicated that the Veteran had no acute complaints.  In November 2007, the Veteran complained of pain in the right shoulder area for 3 to 4 days after lifting a heavy object at work.  He described the pain as tingling.  He stated that a hot shower helped with the pain.  On physical examination, the right shoulder movement was restricted and trapezius spasm was noted.  The examiner assessed right shoulder pain, and prescribed NSAIDs (non-steroidal anti-inflammatory drugs), a muscle relaxant shoulder exercise, and light duty for 2 to 3 days.

In May 2011, the Veteran complained of 1 year of generalized body aches and muscle pain in the shoulders, low back, right wrist, right flank, and second toe.  He described the pain as sharp and piercing.  The pain improved with rest, deep breathing, meditation, and some NSAIDs.  The Veteran was able to do his work duties as a car detailer, barber, and security officer without difficulty.  He also participated in martial arts.  Physical examination revealed a popping with passive range of motion (ROM) of the right greater than left shoulder.  There was full active ROM of both shoulders.  There were no joint effusions or deformities.  There was no pain with Hawkins, Neers, or lift off provocation testing.  There was no shoulder pain with palpation.  The examiner assessed bilateral shoulder pain, likely degenerative joint disease, and noted no history of trauma or fracture or evidence of rotator cuff injury.

A May 2012 primary care note indicated that the Veteran denied a history of injuries.  He also denied muscle and joint pain, but endorsed back pain.  Physical examination revealed that all joints, bones, and muscles of upper and lower extremities were symmetrical without deformity.  There was no change in ROM or stability.  Strength and tone was normal and symmetrical throughout.

III.  Analysis

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral shoulder disability.

The medical evidence reflects that the Veteran probably has disability (likely degenerative joint disease, though this has not been confirmed by x-ray findings).  However, the Veteran's STRs are silent for complaints of, or treatment for, a disability of either shoulder throughout service.  At service discharge, the upper extremities were reportedly normal and the Veteran denied having or having had pertinent symptoms.  When first seen for pertinent symptoms many years after service, the Veteran described recent onset of shoulder symptoms.  The Veteran has not provided any statements or testimony regarding in-service occurrence and/or continuity of symptomatology.  Instead, the first evidence of a shoulder disability was in November 2007, approximately 28 years after separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's shoulders for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board has considered the Veteran's statements asserting that his claimed shoulder disabilities are related to active duty service.  He has not supported the claim with a convincing rationale.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case - whether the Veteran's disabilities are related to service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372 at 1377.

As the preponderance of the evidence is against the service connection claim, there is no doubt to be resolved, and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for bilateral shoulder disability is denied.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the claim for bilateral foot disability, a May 1979 STR noted that the Veteran injured his right foot the previous evening going up a ladder.  His right foot was painful to walk or touch.  Physical examination revealed tenderness to palpation over the top of the right foot.  The examiner assessed contusion (bruise), and prescribed ace wrap and light duty.  Post-service, a May 2011 treatment record noted generalized body aches and pain in the second toe.  

Regarding the claim for acquired psychiatric disability, STRs indicate that the Veteran presented to the psychiatric clinic on multiple occasions in May and July 1979.  He reported a history of 2 suicidal gestures.  The Veteran asserts that he began to have bad nightmares when he was in Vietnam and still has them.  See January 2013 VA Form 9.

In sum, there is some evidence of current foot and psychiatric disabilities that could be related to incidents in service.  Such evidence suggests that the claimed disabilities may be related to service.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current foot and acquired psychiatric disability is triggered.  Such examinations are needed to obtain medical opinions as to the etiology of the Veteran's claimed disabilities.

As these claims are being remanded, all outstanding treatment records dated since May 2012 should be obtained and associated with the claims file.

Accordingly, these issues are REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, particularly since May 2012.  Associate all obtained records with the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

For each psychiatric disability identified, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed and note the STRs indicating that the Veteran presented to the psychiatric clinic on multiple occasions in May and July 1979.  He reported a history of 2 suicidal gestures.  

3.  Schedule the Veteran for a VA podiatry examination to determine the nature and etiology of his claimed bilateral foot disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All indicated tests should be completed.

If a foot disability is diagnosed, the examiner should indicate whether it is at least as likely as not related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed and note the May 1979 STR reflecting that the Veteran injured his right foot the previous evening going up a ladder.  His right foot was painful to walk or touch.  Physical examination revealed tenderness to palpation over the top of the right foot.  The examiner assessed contusion (bruise), and prescribed ace wrap and light duty.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


